WR-84,038-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 10/16/2015 5:12:03 PM
                                                                                  Accepted 10/19/2015 3:27:07 PM
                                                                                                   ABEL ACOSTA
15 OCTOBER 2015                                                                                            CLERK


Abel Acosta                                                                        RECEIVED
                                                                            COURT OF CRIMINAL APPEALS
Clerk Texas Court of Criminal Appeals                                             10/19/2015
                                                                              ABEL ACOSTA, CLERK
P.O. Box 12308
Austin, Texas. 78711

                       No. #________________
                       Ct.App. No. #09-15-00063
                       Tr.Ct. No. #13-03-02547
                       Styled: Ex Parte Carol Ann Davis

Dear Mr. Acosta,

        In regards to the above entitled and referenced matter, please find enclosed for filing the
Petitioner’s Motion for A Emergency Stay and Request for A Writ of Mandamus and/or
Prohibition.
        If, you have any questions regarding this matter, please feel free to contact me.

       Thank you for your prompt attention and kind assistance in this matter.


Cordially,




/s/__________________________
       Carol Ann Davis
       25311 Sugar Vally Lane
       Spring, Texas. 77373
       Ph. (281) 350-2943




Encls.
CD/mbsr.
Cc: File.


                                                 1
Andrew James
Assistant District Attorney
Montgomery County, Texas
207 W. Phillips, 2nd Floor
Conroe, Texas. 77301
Fax: (936) 760-6940

Suzannne Stovall
Presiding Judge
359TH Judicial District Court
Montgomery County
207 W. Phillips
Conroe, Texas. 77301
Fax: (936) 538-8187




                                2
                              No. #_____________________

EX PARTE                                        §                BEFORE THE TEXAS
                                                §
                                                §        COURT OF CRIMINAL APPEALS
                                                §
CAROL ANN DAVIS                                 §                 AT AUSTIN, TEXAS


    PETITIONER’S MOTION FOR A EMERGENCY STAY OF MANDATE
                      AND REQUEST FOR A
            WRIT OF MANDAMUS AND/OR PROHIBITION
             PENDING THE FILING AND DISPOSITION OF
                    DISCRETIONARY REVIEW

MAY IT PLEASE THE COURT:

      COMES NOW, Carol Ann Davis herein after referred to as the Petitioner in the above-

entitled and styled case, and in propria persona pursuant to Rule 18 of the Texas Rules of

Appellate Procedure, files and tenders this, her Motion for A Emergency Stay of Mandate, and

accompanying request for the issuance of a Writ of Mandamus and/or Prohibition, and for cause

will advance the following in support thereof, to-wit:

                                          I.
                                 STATEMENT OF THE CASE

      This is a habeas proceeding from the 359TH Judicial District Court of Montgomery

County, Texas, in Cause No. #13-03-02547-CR, Styled: Ex Parte Carol Ann Dais. The trial court

denied the Application on January 9, 2015. Appeal was taken to the Ninth Court of Appeals for

The State of Texas in Cause No. #09-15-00063, Styled: Ex Parte Carol Ann Davis. The court of

appeals affirmed the judgment of the trial court on October 14, 2015. The Petitioner’s Petition




                                                 3
for Discretionary Review is due to be filed with this Court on or before November 13, 2015. This

case has been set for trial on October 19, 2015.

                                           II.
                                 ARGUMENT AND AUTHORITY

       The signiﬁcance of Article I, Section 14 of the Texas Constitution that is enforced

by the 5th and 14th Amendment to the United States Constitution is, that no person for

the same offense shall be twice put in jeopardy for life or liberty, nor shall a person be

again put upon trial for the same offense, a verdict of not guilty in a court of competent

Jurisdiction. A Double Jeopardy Claim is a jurisdictional claim. See., Seller v. State, 961
S.W.2d 351 (Tex.App. 1“ Dist. 1997).

       The Doctrine of double jeopardy on the basis of collateral estoppels, the allegation does

not depend upon slight differences in statutory language or estoppels, the allegation does not

depend upon slight differences in statutory language or as to alternate means or manners in

committing the allege act. It depends upon the scope of a speciﬁc factual ﬁnding in a particular

case. See., Ex Parte Taylor, 101 S.W.3d 434 (Tex.Cr.App. 2002). By forcing the Petitioner to

trial, the afforded protection of the Article I, Section 14, as implicated by the 5th and 14th

Amendments to the United States is forever lost. To force the Petitioner to trial simply

undermines the afforded protection thereof and as guaranteed by the Constitution. Further, it is

the legal scheme in the State of Texas, that the ﬁling of a notice of appeal to a court of appeals

invests that court with jurisdiction. See., Ex Parte Johnson, 12 S..W.3d 472 (Tex.Cr.App. 2000).

Cf., Cook v. State, 902 S.W.2d 471 (Tex.Cr.App. 1995). Accordingly, the Respondent does not

have jurisdiction over the parties and subject matter or the authority to set the case for trial until

the issuance of mandate by this Court and to be afforded the protection as guaranteed by the 5TH

and 14TH Amendment of the United States Constitution and Article I, Section 14 of the Texas
                                                   4
Constitution the Petitioner is entitled to the issuance of a Writ of Mandamus and/or Writ of

Prohibition until the disposition of the Petition for Discretionary Review and issuance of

mandate in this case.

        True enough, this Court has concurrent mandamus jurisdiction with the court of appeals

in criminal law matters. See., Engle v. Coker, 820 S.W.2d 247 (Tex.App.-9TH Dist. 1991).

        This Court may issue a writ of mandamus in a criminal proceeding if the relator

establishes that he has no adequate remedy at law to redress the harm visited upon him and if

what he seeks to compel is a ministerial act. See State ex rel. Young v.Sixth Judicial Dist. Court

0fAppeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007). ). To establish his right

to either mandamus or prohibition relief, the relator must “show that he has no adequate remedy

at law to redress the harm that he alleges will ensue if the act he wishes to prohibit is carried

out.” Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009) (orig. proceeding)

(footnote omitted). He must “show that the act he seeks to compel or prohibit does not involve a

discretionary or judicial decision.” Id. A matter is discretionary with the trial court unless the

facts and circumstances dictate a single rational decision under unequivocal, well-settled, and

clearly controlling legal principles. Id. It is argued that the trial court should have no discretion to

refuse a stay of a criminal prosecution when there is an appeal of the denial of a pretrial writ of

habeas corpus that presents a facial challenge to the constitutionality of the prosection.); Ex

parte Robinson, 641 S.W.2d 552, 555 (Tex.Crim. App. 1982) (ruling that a double jeopardy

claim may be raised and appealed in a pretrial habeas corpus proceeding), or the defendant is

prohibited from attending and participating in the proceedings or trial due to medical

complication and proscribed treatment by a physician., or is undergoing sever medical

complications and pending treatment. For that matter, the trial court should have no discretion to



                                                   5
refuse a continuance under such circumstances, and this Court must enjoin the Respondent from

proceeding with this case.

                                              III.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, and in the interest of justice, the Petitioner

Respectfully moves and prays that the requested relief in all be granted.


                                                     ACCORDINGLY WRITTEN,


                                                _________________________________
                                                Carol Ann Davis
                                                25311Sugar Valley Lane
                                                Spring, Texas,, 77373

                                                Ph. No. #(281) 3540-2943

                                                Defendannt, In propria persona.


                                               JURAT

       I, state that my name is Carol Ann Davis. My date of birth is February 18, 1956. I
presently reside at 25311 Sugar Valley Lane, Spring, Texas, 77373, Harris County, Texas, and
pursuant to State law, Section 132.001-132.003 of the V.T.C.A. Civil Practice and Remedies
Code, declare under the penalty of perjury that the foregoing is all true and correct.

Executed on this the 15th day of July, 2015.


                                                /s/_____________________________________
                                                           Carol Ann Davis




                                                 6
                                 CERTIFICATE OF SERVICE

       I, Carol Ann Davis, do hereby certify, that a true and correct copy of the foregoing
Instrument was served, Hand Delivered on July 10, 2015, to:

       Andrew James
       Assistant District Attorney
       Montgomery County, Texas
       207 W. Phillips, 2nd Floor
       Conroe, Texas. 77301

       Suzannne Stovall
       Presiding Judge
       359TH Judicial District Court
       Montgomery County
       207 W. Phillips
       Conroe, Texas. 77301



                                                /s/_____________________
                                                     Carol Ann Davis




                                                7